AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations
                                                                                                              FILED
                                                                                                                MAR 1 9 2019
                                       UNITED STATES DISTRICT COUR�
                                                                                                        CLERK US DISTRICT COURT
                                              SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                     SOUTHERN DISTRICT �CALIFORNIA
                                                                                                     RV                      DEPUTY
               UNITED STATES OF AMERICA                              AMENDED JUDGMEN ,. , �                           ,.
                                                                                                                         - .

                                                                     (For Revocation ofProbation or Supervised Release)
                                                                     ( For Offenses Committed On or After November I 19 7)
                                  V.
             JAMES LEONARD HERRERA (1)
                                                                        Case Number:        15CR1872 MMA

                                                                     L. Marcel Stewart
                                                                     Defendant's Attorney
REGISTRATION NO.                  44801298

 o -
THE DEFENDANT:
 12:1   admitted guilt to violation ofallegation(s) No.      I


 D      was found guilty in violation ofallegation(s) No.
                                                            �������-
                                                                                                     after denial of guilty,

Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                    Nature of Violation
                                       Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                 I                     Act)




        Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 ofthis judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

            IT IS ORDERED tbat the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                      HO . MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                  15CR1872 MMA
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


DEFENDANT:               JAMES LEONARD HERRERA (1)                                                 Judgment - Page 2 of 4
CASE NUMBER:             15CR1872 MMA


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED AS OF 217/2019




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

        D    at                                                on

       D     as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ������
                                          , with a certified copy of this judgment.




                                                                    UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      15CR1872 MMA
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


    DEFENDANT:                      JAMES LEONARD HERRERA (!)                                                                       Judgment - Page 3 of 4
    CASE NUMBER:                    15CR1872 MMA


                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
TWENTY-FOUR (24) MONTHS



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau ofPrisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month during the
term ofsupervision, unless otherwise ordered by court.
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk offuture
D
           substance abuse. (Check, if applicable.)
           The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
           The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 ofthe DNA Analysis
           Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
           The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D          seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D          The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

        If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release tJ:iat the defendant pay any
    such fine or restitution that remains unpaid at the commencement of the term ofsupervised release in accordance with the Schedule of
    Payments set forth in this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
     any special conditions imposed.
                                            STANDARD CONDITIONS OF SUPERVISION

      1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
      2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
      3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

      4)     the defendant shall support his or her dependents and meet other family responsibilities;

      5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
      6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

      7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
      8)     the defendant shall not frequent places where controlled substances are illegally .sold, used, distributed, or administered;

      9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
             unless granted permission to do so by the probation officer;
      10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
      11) the defendant shall notify the probation officer within seventywtwo hours of being arrested or questioned by a law enforcement officer;
      12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
             the court; and
      13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.




                                                                                                                                         15CRl872 MMA
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


DEFENDANT:                JAMES LEONARD HERRERA (I)                                               Judgment - Page 4 of 4
CASE NUMBER:              15CRl872 MMA


                                   SPECIAL CONDITIONS OF SUPERVISION



      I.   Not enter o r reside i n the Republic o f Mexico without permission o f the court o r probation officer, and
           comply with both United States and Mexican immigration law requirements.



      2.   Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
           directed by the probation officer.   Allow for reciprocal release of information between the probation
           officer and the treatment provider. May be required to contribute to the costs of services rendered in an
           amount to be determined by the probation officer, based on ability to pay.



      3.   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.



      4.   Submit your person, property, residence, office or vehicle to a search, conducted by a United States
           Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
           contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
           for revocation; the defendant shall warn any other residents that the premises may be subject to searches
           pursuant to this condition.



      5.   Enroll in and complete a residential drug treatment program as directed by the probation officer. The
           defendant may be required to contribute to the costs of services rendered in an amount to be determined
           by the probation officer, based on the defendant's ability to pay.


Ill




                                                                                                      15CR1872 MMA
